        Case 5:18-cv-02725-WB Document 13-1 Filed 12/18/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEBORAH MAE STENGER,                                               CIVIL ACTION
     Plaintiff,
                                         Fll~D
       v.                                JAN I o: 11:,-4
NANCY A. BERRYHILL,
Acting Commissioner of the
                                  BY.MU:~~                         No. 18-2725

Social Security Administration,
       Defendant.

                                              ORDER

WENDY BEETLESTONE, J.                                      q
                             ~           ~
       AND NOW, this       J5     day   of""~ 201~, upon consideration of Plaintiffs
request for review, and Defendant's response, and after careful review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Plaintiffs Request for Review is GRANTED; and

       3. The matter is remanded to the Commissioner for further review consistent with the

            Report and Recommendation.




                                              WENDY BEETLESTONE
                                              U.S. DISTRICT COURT JUDGE
